DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 16-17 are allowable. Claims 15, 18 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 21 October 2021, is hereby withdrawn and claims 15, 18 and 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Frank Molinaro on 15 June 2022.
The application has been amended as follows: 

	Claim 2. (Currently Amended) The process of claim 1, step b, further comprising passing , wherein at least a portion of the CO is reacted with water to produce CO2 and H2, and then passing a first exit gas stream comprising CO2 and H2 from the first water gas shift reactor to the hydrogen separation process.
Claim 3. (Currently Amended) The process of claim 2, further comprising passing 2 and H2 from the first water gas shift reactor then passing a second exit gas stream from the second water shift reactor 
Claim 5. (Currently Amended) The process of claim 4, wherein at least a portion of the H2 rich gaseous substrate from the membrane separation module is passed to a pressure swing adsorption (PSA) reactor to produce a hydrogen stream and a CO and H2 gaseous substrate which is passed to the bioreactor.
Claim 12. (Currently Amended) The process of claim 1, wherein the at least one C1-fixing microorganism is a carboxydotrophic bacterium.
Claim 18. (Currently Amended) The process of claim 1, wherein the at least one fermentation product is microbial biomass.

Drawings
The drawings filed on 8 September 2020 were previously accepted in the Office Action mailed 11 February 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 112(b) rejections were withdrawn in view of the claim amendments. 
As disclosed in the notice of allowance (19 June 2020) of parent application 16/123,464, the prior art does not teach or suggest the limitation "passing CO-rich gaseous substrate to an inoculation reactor comprising a culture of at least one C1-fixing microorganism in a liquid nutrient medium" and "fermenting the CO-rich gaseous substrate to produce an inoculum". Therefore, the instant claims are free of prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Claims 1-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631